Citation Nr: 0815014	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C claimed as due to VA hospitalization and surgery 
in December 1983/January 1984.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Chicago, Illinois RO.  In March 2008, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

A review of the veteran's John Cochran VA Hospital treatment 
records from December 1983/January 1984 found that when he 
was admitted to the hospital in December 1983, he denied any 
history of hepatic or renal dysfunction, or bleeding.  
Progress notes from January 5, 1984, the day of the 
operation, note that the veteran had an estimated blood loss 
of 500 cc with 3000 cc of crystalloid fluid replacement.  The 
operative report clarified that estimated blood loss was 
approximately 450 cc and total fluid replacement was 
approximately 2800 cc of crystalloid.  Operating time was 
seven and a half hours.  Anesthesiology records are silent 
for blood administration during the surgery; the 
preanesthetic summary notes the veteran's hematocrit as 43.5 
and post-anesthesiology recovery room record notes that 
plasma and blood were not administered in the operation room 
or recovery room.  Nursing notes from the operation show that 
there were zero transfusions administered.
It is the veteran's contention that he recalls being given a 
blood transfusion during his January 5, 1984 operation, and 
that it is the source of his hepatitis C virus.  He states 
further that prior to this operation he donated blood 
regularly; afterwards, when he attempted to donate blood, he 
was told he had hepatitis and turned away.

VA outpatient treatment records show that the veteran first 
reported having a history of hepatitis A and/or hepatitis B 
in or around 1997.  In July 2000, lab results were positive 
for Anti-HCV, and hepatitis C was diagnosed.  In April 2001, 
the veteran was started on vaccinations for hepatitis A and 
B.  After more testing, in May 2001, it was determined that 
he had hepatitis C, genotype 1a, and treatment was started.  
Treatment for hepatitis C concluded in May 2002; lab results 
were normal, indicating that treatment was successful.  

On March 2002 VA examination the examiner stated, "The 
patient historical accounts, he received blood transfusion 
preoperatively.  However, the discharge summary of this 
admission does not mention any blood transfusion.  He denies 
any other blood transfusion or any history of illicit 
intravenous drug use.  If so, his hepatitis C infection is at 
least as likely as not, to have been related to this blood 
transfusion.  This was not a foreseeable event since the 
technology did not exist to screen blood for hepatitis C in 
1984."  The examiner's opinion is self-contradictory; 
specifically, although he notes that there is no evidence 
that the veteran received a blood transfusion, he opines that 
the veteran's hepatitis C infection is related to a blood 
transfusion he received at the VA in January 1984.  
Consequently, the medical opinion is inadequate, and further 
development of medical evidence is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate physician 
to determine the likely etiology of his 
hepatitis C, and specifically whether it 
is related to (was caused or aggravated 
by) his December 1983/January 1984 VA 
hospitalization and surgery.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
veteran and review of his claims file 
(specifically including the clinical 
records of the December 1983/January 1984 
hospitalization and surgery the examiner 
should offer opinions (with explanation) 
responding to the following:

(a) Do the clinical records of the 
veteran's December 1983/January 1984 
hospitalization and surgery (i) 
corroborate or (ii) contradict that he 
received a blood transfusion in connection 
with the hospitalization and surgery?  The 
examiner must identify the medical records 
that support the stated conclusion.

(b) Is the veteran's hepatitis C at least 
as likely as not (50 percent or better 
probability) related to (resulted from or 
increased in severity due to) any event or 
procedure associated with his December 
1983/January 1984 VA hospitalization and 
surgery?  

The examiner must explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

